Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
No amendment has been filed since Applicant’s preliminary amendment filed 4/20/2020 Claim 1-14 are pending.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
Applicant’s election of Group I, claims 1-6, in the reply filed on 6/2/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-14 are pending.  Claims 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/2/2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
For consideration of rejoinder, the examiner has required restriction between product or apparatus claims and process claims, however here Applicants have elected a method claim.
Claims 1-6 drawn to a method of tagging a nucleic acid to create an ID number are currently under examination.

Priority
This application filed 4/20/2020 is a 371 National stage filing of PCT/EP2018/078810 filed 10/19/2018 can claims benefit to foreign application EP17197597.2 filed 10/20/2017 with the EP.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  See paper entered 4/20/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  See citations on pages 1-4 for example.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim uses and contains internal periods “.” which is not appropriate.  
Appropriate correction is required.

Specification/Drawings
The disclosure is objected to because of the following informalities:
Figure 1 contains nucleic acid sequences which are not defined in the drawing nor figure legend present in the specification.
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Provide a SEQ ID NO for nucleic acid tag sub-unit displayed in the drawing.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the claim appears to have one active step (a), and it is unclear how the limitations presented in the wherein clause are intended to limit the claim as directed to a method of tagging, or alternatively if these elements are intended to be active steps as part of the method for tagging.  In review of the specification, these limitations appear to be descriptive of what the tag sequence could represent, but do not appear to change, affect or limit the ATG or C of a given sequence tag in any meaningful way.  In review of the dependent claims and the specification, it appears that the nucleic acid tag attached to another nucleic acid molecule also can be modified by a detectable label (claim 5), but does not appear to affect or limit the nucleic acid sequence provided in the wherein clause in a way to differentiate the tag from any random sequence.  With respect to i)-iii) possibly being active steps, it is unclear how these affect the means or what is attached as a tag, or for a method of tagging a nucleic acid as a whole.
More clearly setting forth sequences or physical limitations with respect to the tag added to another nucleic acid would address the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claim 1 is still generally directed to tagging a nucleic acid sequence with a predetermined ID number.  More specifically, the claim requires one active step (a) where a nucleic acid sequence is attached to another, and the attached nucleic acid represents the ID number.  In review of the specification, the limitations of the tag appear to be descriptive of what the tag sequence could represent, but do not appear to change, affect or limit the ATG or C of a given sequence tag in any specific way.  In review of the dependent claims and the specification, it appears that the nucleic acid tag attached to another nucleic acid molecule also can be modified by a detectable label (claim 5), but does not appear to affect or limit the nucleic acid sequence provided in the wherein clause in a way to differentiate the tag from any random sequence. 
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method.  Here the steps of connecting two nucleic acids together.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps and limitations set forth in the wherein clause for the use of the tag sequences.   To the extent that i)-iii) could be analysis steps of the tag sequence, the judicial exception is a set of instructions for analysis of sequence data.  The judicial exception appears to fall into the category of Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  In view of the specification and limitations of the claims, i)-iii) provide for instructions for interpreting a given nucleic acid sequence into a representation of an ID number for the sequence.  It is noted that dependent claim 4 recites that the sequence is ‘decoded into said ID number by predetermined mathematical operations, and to that limitation the claims appear to fall into the category of Mathematical Concepts, for the practice of mathematical formulas or equations for decoding the ATGC into a tag ID.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element to which the decoding of a tag is applied, nor does the tag itself appear to affect how the attachment is performed.  This judicial exception requires steps recited at high level of generality and if the process was performed on a computer, are only instructions stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be steps for attaching two nucleic acid sequences together.  As such, the claims do not provide for any additional element to consider under step 2B that appear to provide for significantly more.  A review of the art provides methods for ligating nucleic acids together, and more specifically provide for the attachment of barcodes to a sequence for identification.  See Bystrykh et al., Buschmann et al. (both of record) and Church et al. (US 20080269068) for example for the teaching of barcodes, and the considerations in designing them.  To the extent that the nucleic acid sequence can be decoded using a computer, it is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."  Here, it appears that a computer would be merely a tool to process the decoding instructions to interpret the ID number for a given tag.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, steps i)-iii) are drawn to analysis of sequence tag data.  While the instruction could be stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.   In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, claims 1-6 do not recite something significantly different than a judicial exception.   Claims 1-6 are directed towards a method of tagging nucleic acid sequences, where dependent claims set forth additional steps which are more specifically define the considerations and steps of calculating, and comparing, and do not add additional elements which result in significantly more to the claimed method for the analysis.
One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bystrykh et al., Buschmann et al. (both of record) and Church et al. (US 20080269068).
Claim 1 provides an active step of tagging a nucleic acid sequence with a predetermined ID number which in view of the specification requires one active step (a) where a nucleic acid sequence is attached to another, and the attached nucleic acid represents the ID number.  In review of the specification, the limitations of the tag in i)-iii) appear to be descriptive of what the tag sequence could represent, but do not appear to change, affect or limit the ATG or C of a given sequence tag in any specific way.  In review of the dependent claims and the specification, it appears that the nucleic acid tag attached to another nucleic acid molecule also can be modified by a detectable label (claim 5), but does not appear to affect or limit the nucleic acid sequence provided in the wherein clause in a way to differentiate the tag from any random sequence.  For the purposes of interpreting the claims and compact prosecution, the requirements of the sequence attached will be interpreted to represent determinable information such as that provided by barcode tags.
Bystrykh et al., Buschmann et al. and Church et al. each provide for the design and method of attaching barcodes to a sequence.  For claim 5, it is noted that Church et al. provides for this limitation.  Each of Bystrykh et al., Buschmann et al. and Church et al. provide for the design and use of barcodes, but do not specifically provide that tag units represent a number of 0-3 as set forth in i).  Bystrykh et al., Buschmann et al. and Church et al. do provide for 0, 1 and 2 for instruction for what a given sequence could represent and the means to use and decode a sequence, and it would therefore would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to use the teachings of Bystrykh et al., Buschmann et al. and Church et al. in designing and decoding a tag sequence.  One having ordinary skill in the art would have been motivated to use barcodes to tag sequences as evidenced by all Bystrykh et al., Buschmann et al. and Church et al. for a variety of methods.  Further, in the design sequences that provide a means to detect and correct for errors would have been an element of the design and use of a tag sequence.  There would have been a reasonable expectation of success given the results of Bystrykh et al., Buschmann et al. and Church et al. for attaching a barcode to another sequence, and based on the design interpreting the barcode as an ID for a given sequence.
Thus, the claimed invention as a whole was clearly prima facie obvious.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739. The examiner can normally be reached Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph Woitach/            Primary Examiner, Art Unit 1631